Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positioning of the center of mass offset from the exterior liner (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities:  in claim 15, the language “plurality perimeters” is inapt.  In claim 16, the language “plurality distribution patterns” is inapt.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Regarding claim 9, the language “the core suspension assembly dynamically repositions the center of gravity to modify flight characteristics” is not enabled in the originally filed specification. This limitation finds basis on page 7, lines 14-18 of the originally filed specification. The specification states that the core suspension assembly acts as a tuned mass damper and dynamically repositions the center of gravity of the present invention. However, the specification does not set forth the arrangement for achieving this repositioning of the center of gravity and it cannot be discerned from the description without undue experimentation. .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 8, the language “the deformable core” lacks a proper antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8-10, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comeau (US 2010/0304895). Regarding claim 1, Comeau discloses a golf ball construction comprising an exterior liner (36b), a ball body (36a, 34) and a damper core (32a, 32b).  It is noted that Comeau teaches for the core to comprise a polyalkenamer rubber. Note Abstract.  This rubber is obviously capable of dampening vibrations/forces to some effect and thus defines a damper core as recited.  The exterior liner is superimposed onto the ball body and the damper core is integrated into the ball body.  Note Figure 4.  Regarding the limitation for the damper core to comprise first and second density-modified regions, the damper core of Comeau comprises first and second density-modified regions (32a, 32b).  Note paragraph [0038] stating .  
Regarding claims 3 and 4, Comeau teaches a greater specific gravity for the outer core layer.  Thus, Comeau teaches a first density-modified region (32b) that is greater than a density of the second density-modified region (32a).  Note Figure 4 showing the first density-modified region (32b) enveloping the second density-modified region (32a).  
Regarding claim 5, the ball body of Figure 4 of Comeau teaches a plurality of structural layers (36a, 34).  These layers define an interior layer (34) and an exterior layer (36a) as recited.  
Regarding claim 8, the ball body is seen as the layer (36a) and the layer (34) defines a core suspension assembly that is mounted between the ball body and the deformable core (32a, 32b).  
Regarding claim 9, the core suspension assembly (34) is operatively coupled to the deformable core as shown in Figure 4 of Comeau.  Comeau teaches that the material for the core suspension assembly is a thermoplastic or thermoset material known in the art of golf balls.  Note paragraphs [0088] and [0089].  This material is inherently capable of functioning as the core suspension assembly that dynamically repositions the center of gravity to modify flight characteristics.  For example, the material is capable of absorbing impacts on the ball construction such that it better maintains the center of gravity in the center of the ball.  Thus, the 
Regarding claim 10, the core suspension assembly (34) of Comeau is operatively coupled to the deformable core (32a, 32b) as shown in Figure 4.  Further, the thermoplastic or thermoset material is inherently capable of acting as an inertial damper to some extent by absorbing some of the impact on the ball and thus, meets the claim limitation.    
Regarding claim 12, note Figure 1 showing a plurality of dimples (11) formed in the exterior liner. The dimples define a plurality of texturizing recesses that traverse and are distributed across the exterior liner (36b) as recited.
Regarding claim 16, the plurality of recesses on the golf ball of Comeau define a plurality of distribution patterns.  For example, three adjacent recesses define a triangular distribution pattern and four adjacent recesses define a rhomboid pattern.  
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US 2014/0274504).  Regarding claim 1, Hu discloses a ball construction comprising an exterior liner (10), a ball body (16c, 16d) and a damper core (16e, 16f).  It is noted that Hu teaches for the damper core to comprise a polyurethane foam.  Note paragraph [0020].  This foam is obviously capable of dampening vibrations/forces to some effect and thus defines a damper core as recited.  The exterior liner is superimposed onto the ball body and the damper core is integrated into the ball body.  Note Figure 4.  Regarding the limitation for the damper core to comprise first and second density-modified regions, the damper core of Hu comprises first and second density-modified regions (16e, 16f).  Again, note paragraph [0020].  Regarding the limitation for the center of mass to be positioned offset from the exterior liner, due to the symmetry of the ball, the center of mass will inherently be at the center of the ball and thus, offset from the exterior liner.  

Regarding claims 3 and 4, note paragraph [0020] stating that the concentric layers of the ball may increase or decrease toward the center of the core in a density gradient.  Further, note Figure 4 showing the first density region (16e) enveloping the second density-modified region (16f).    
Regarding claim 5, the ball body of Figure 4 of Hu teaches a plurality of structural layers (16c, 16d).  These layers define an interior layer (16d) and an exterior layer (16c) as recited.  
Regarding claim 8, the ball body is seen as the layer (16c) and the layer (16d) defines a core suspension assembly that is mounted between the ball body and the deformable core (16e, 16f).  
Regarding claim 9, the core suspension assembly (16d) is operatively coupled to the deformable core as shown in Figure 4 of Hu.  Hu teaches that the material for the core suspension assembly is a polyurethane foam material.  This material is inherently capable of functioning as the core suspension assembly that dynamically repositions the center of gravity to modify flight characteristics.  For example, the foam material is capable of absorbing impacts on the ball construction such that it better maintains the center of gravity in the center of the ball.  Thus, the flight characteristics of the ball are modified by better maintaining the center of gravity at the center of the ball.  
Regarding claim 10, the core suspension assembly (16d) of Hu is operatively coupled to the deformable core (16e, 16f) as shown in Figure 4.  Further, the foam material is inherently .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Comeau (US 2010/0304895) in view of Oldknow (US 2012/0108361).  Regarding claim 6, Comeau lacks the teaching for including a bladder in the golf ball construction. Oldknow reveals that it is known in the art of golf ball construction to include an inflatable bladder (508) located between the outer cover (110) and the core (106). Note paragraph [0049] and Figure 9 of Oldknow. Note paragraph [0050] stating that the bladder helps maintain the structural integrity of the golf ball.  It would have been obvious to one of ordinary skill in the art to form the golf ball of Comeau with the bladder of Oldknow in order to improve the structural integrity of the golf ball. 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Note MPEP 2144.05(II)(B).  Because Comeau teaches the manipulation of the layers with different durometers in order to achieve particular paly characteristics for the golf ball, it would have been obvious to one of ordinary skill in the art manipulate the structural layers of the ball of Comeau in view of Oldknow such that all of the layers have different durometers in order to achieve particular play characteristics for the golf ball.    
15.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Comeau (US 2010/0304895) in view of Weber (7,250,009). Regarding claim 11, Comeau lacks the teaching for applying a friction-reducing coating to the exterior lining of the golf ball. Weber reveals that it is known in the art of golf balls to apply a friction-reducing coating to the exterior lining. Note Abstract of Weber. Weber states that the lubricant film applied to the golf ball reduces the friction between the external surface of the ball and the atmosphere or ground when propelled through the atmosphere or along the ground. It would have been obvious to one of ordinary skill in the art to apply the friction reducing coating of Weber to the golf ball of Comeau in order to reduce the friction of the golf ball with the ground.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Comeau (US 2010/0304895) in view of Madson (US 2019/0184236). Regarding claims 6-8, Comeau lacks the teaching for providing his dimples with a plurality of shapes, a plurality of recess depths and a plurality of perimeters as recited. Madson reveals that it is known in the art of golf balls to form the golf ball with dimples of different shapes and sizes including different depths and perimeters. Note paragraph [0109]. Madson teaches that the modification of the dimples effects the aerodynamic characteristics of the golf ball. It would have been obvious to one of ordinary skill in the art to provide the golf ball of Comeau with dimples of different shapes, depths or perimeters in order to effect the aerodynamic characteristics of the golf ball.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2014/0274504) in view of Walters (5,069,935).  Regarding claim 11, Hu teaches a football construction for his game ball and states that the outer covering may comprise leather but lacks the teaching for a friction-reducing coating applied to the leather.  Note paragraph [0030].  Walters teaches that it is known in the art of footballs to provide the leather ball with a water-repellent material such as silicone oil that results in an oily, slippery feeling.  Note column 4, lines 32-39.  It would have been obvious to one of ordinary skill in the art to provide the football of Hu with silicone oil superimposed onto the exterior lining in order to provide a water repellent coating for the football.  The oily, slippery feeling provided by the silicone oil defines a friction-reducing coating as recited.  
Claims 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2014/0274504) in view of Ratner (5,427,372).  Regarding claim 12, Hu teaches a basketball construction for his game ball and states that the ball may comprise features to aid the player in gripping the ball but lacks the particular teaching for the ball to comprise texturizing recesses as .  
Regarding claim 13, note column 5, lines 34-68 of Ratner stating that the recesses comprise various shapes for the ball (i.e., chevrons, pebbles, triangles).  
Regarding claim 15, the different shapes of Ratner obviously define different perimeters.  For example, the recesses defined by the chevron shape (124) define a perimeter that is different from the recesses defining the perimeter of the pebbled region (134).  
Regarding claim 16, the recesses of Ratner define a plurality of distribution patterns as shown in Figure 3.  
Claims 12, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2014/0274504) in view of Luecke (5,228,687).  Regarding claim 12, Hu teaches a football construction for his game ball and states that the ball may comprise features to aid the player in gripping the ball but lacks the particular teaching for the ball to comprise texturizing recesses as recited.  Note Figure 1B and paragraph [0028].  Luecke reveals that it is known in the art of footballs to provide the football with recesses (25, 27, 29, 31) in order to improve the gripping characteristics of the football.  Note Figure 2 and column 2, lines 48-59.  It would have been obvious to one of ordinary skill in the art to provide the football of Hu with the recesses of Luecke in order to improve the gripping characteristics of the football.  
Regarding claim 14, note Figure 4 and column 2, lines 48-59 of Luecke stating that the dimples have different recess depths.  

Regarding claim 16, note Figure 2 of Luecke showing a plurality of distribution patterns for the football.  For example, the recesses (31) define a first distribution pattern, the recesses (29) define a second distribution pattern, the recesses (27) define a third distribution pattern and the recesses (25) define a fourth distribution pattern.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/888,385 in view of Hu (US 2014/0274504).  This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, note claims 1 and 9 of ‘385 defining the ball with the exterior liner, the ball body and the damper core as recited.  The center of mass is positioned between the damper core and the exterior lining and thus is offset from the exterior liner.  However, ‘385 lacks the teaching for the damper core to comprise first and second density-modified regions as recited.  Hu reveals that it is known in the art of sports balls to form the core of the ball from a plurality of layers (16e, 16f) that define first and second density-modified regions.  Hu states that this arrangement provides a desired rebound, firmness, resistance to compression or other desired characteristic.  Note paragraph [0021].  It would have been obvious to one of ordinary skill in the art to provide the ball of ‘385 with the core as taught by Hu in order to provide a ball that has a desired rebound, firmness, resistance to compression or other desired characteristic.  

Regarding claims 3 and 4, note paragraph [0020] of Hu stating that the concentric layers of the ball may increase or decrease toward the center of the core in a density gradient.  Further, note Figure 4 showing the first density region (16e) enveloping the second density-modified region (16f).  It would have been obvious to one of ordinary skill in the art to form the layers of the combination with a density for the first density-modified region greater than that of the second density-modified region in order to provide the ball with a desired rebound, firmness, resistance to compression or other desired characteristic.  
Regarding claim 5, note claim 2 of ‘385.  
Regarding claims 6 and 7, note claims 3 and 4 of ‘385.  
Regarding claims 8-10, note claims 10-12 of ‘385.  
Regarding claim 11, note claim 5 of ‘385.  
Regarding claim 12, note claim 1 of ‘385.  
Regarding claims 13-15, note claims 6-8 of ‘385.  
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/888,385 in view of Hu (US 2014/0274504) and Luecke (5,228,687.  
This is a provisional nonstatutory double patenting rejection.
Regarding claim 16, the combination of ‘385 in view of Hu lacks the teaching for the recesses to have a plurality of distribution patterns.  Luecke reveals that it is known in the art of balls to provide the ball with recesses in a plurality of distribution patterns.  Note Figure 2 of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/STEVEN B WONG/Primary Examiner, Art Unit 3711